      Case 5:18-cv-00197-R Document 58 Filed 04/22/19 Page 1 of 3



         IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF OKLAHOMA
(1) J.C., a minor, by and through his      )
mother, LUISA FERNANDA SUTTON,             )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )    Case No. 5:18-cv-00197-R
                                           )
(1) LAVERNE PUBLIC SCHOOL                  )
DISTRICT, ISD No. 1, HARPER                )
COUNTY, OKLAHOMA; (2)                      )
KYNDRA ALLEN; (3) EDDIE                    )
THOMAS; (4) RICHARD WELLS; (5)             )
ANDY CUNNINGHAM,                           )
                                           )
             Defendants.                   )


        ORDER AUTHORIZING EXPENDITURE OF FUNDS AND
        WITHDRAWAL OF FUNDS FROM GREAT PLAINS BANK

      Before the Court is Plaintiff’s Amended Motion for Delivery of Property of

Minor to Parent and Brief in Support [Dkt. 52] (“Amended Motion”). A hearing

on the Amended Motion was held on Thursday, April 18, 2019. Plaintiff appeared

in person and by counsel, Jimmy K. Goodman. Plaintiff was directed to submit a

proposed order of the court’s ruling. Following the hearing, Plaintiff filed her

Supplement to Response to Court Order of March 29, 2019 [Dkt. 57] detailing the

budgeted expenses for J.C. a minor incurred or to be incurred on or before June

20, 2019. Upon review of Plaintiff’s Amended Motion, and the Supplement to

Response of Plaintiff [Dkt. 57], having heard the statements and representations of

counsel for Plaintiff, with the announced consent of the natural father of the

minor, and for good cause shown, the Court FINDS that Plaintiff’s Amended

Motion should be sustained in part, that is sustained only insofar as it relates to
       Case 5:18-cv-00197-R Document 58 Filed 04/22/19 Page 2 of 3



expenses for the benefit of J.C., a minor, which are incurred or will be incurred on

or before June 20, 2019.

   IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS

FOLLOWS:

   1. Plaintiff’s Amended Motion for Delivery of Property of Minor to Parent

[Dkt. 52] should be and is hereby sustained only insofar as it relates to expenses

for the benefit of J.C., a minor, which are incurred or will be incurred on or before

June 20, 2019. Otherwise, the relief requested in the Amended Motion is denied.

   2. Great Plains Bank, Woodward, Oklahoma, should be and is hereby

authorized and ordered to deliver into the custody and control of Luisa Fernanda

Sutton, upon her request(s) on or before June 20, 2019, not to exceed the total sum

of Three Thousand Three Hundred and Eleven and no/100ths Dollars ($3,311.00)

out of the funds currently on deposit for the benefit of the minor.

   3. In accordance with 30 O.S. §2-116, upon delivery of the sum of $3,311.00

into the custody and control of Luisa Fernanda Sutton, Great Plains Bank should

be and is hereby discharged and released to the same extent as if payment was

made to a guardian of the minor, and Great Plains Bank is not required to see to

the proper application of said funds by Luisa Fernanda Sutton.

   4. Luisa Fernanda Sutton is directed to spend such funds for the benefit of the

minor, and the court authorizes and limits the use of such funds to be spent by

Luisa Fernanda Sutton solely for the budgeted expenses set forth in the

Supplement to Response to Court Order of March 29, 2019 [Dkt. 57].

                                          2
   Case 5:18-cv-00197-R Document 58 Filed 04/22/19 Page 3 of 3



5. No bond shall be required of Luisa Fernanda Sutton.

IT IS SO ORDERED this 22nd day of April, 2019.




                                    3
